Citation Nr: 0945654	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), to include on a secondary basis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk





INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970 and from June 1971 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision, in pertinent 
part, denied the Veteran's claim of entitlement to service 
connection for coronary artery disease.

As an initial matter, the Board notes that, although the 
Veteran noted on a May 2008 appeal election form that he was 
appealing the "denial of service connection of CAD and 
hypertension," he subsequently submitted, through his 
authorized representative, a VA-Form 9 (Substantive Appeal) 
indicating he was only appealing the denial of service 
connection for CAD.  As such, the issue of entitlement to 
service connection for hypertension is no longer before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), requires 
VA to assist claimants with the evidentiary development of 
pending claims.  As part of the duty to assist, VA is 
responsible for gathering all pertinent records of VA 
treatment.  The Veteran stated on a December 2006 statement 
to VA that he had received treatment from the VA North County 
Clinic in Massena, New York.  Although he also requested that 
VA gather the records of this treatment, the only records 
from the North County Clinic appearing in the file pertain to 
compensation examinations.  

In a March 2007 statement to VA, the Veteran's authorized 
representative again noted that the Veteran had received 
treatment, from 1994 to the present, from VA North County 
Clinic in Massena, New York.  He requested that VA "obtain 
these records... to be used in the claim" and noted that they 
were likely available from the VAMC in Syracuse, New York.  
Pursuant to VA's duty to assist, and as requested on multiple 
occasion by the Veteran, the RO/AMC should obtain these 
records and affiliate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for diabetes 
and/or coronary heart disease, or any 
other related disorder, that is not 
evidenced by the current record - to 
specifically include, but not limited to, 
treatment received at the VA North County 
Clinic in Massena, New York.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must obtain these 
records and associate them with the 
claims folder.

2.  Following such development, the 
RO/AMC will review and readjudicate the 
claim.  If appropriate, the RO/AMC will 
afford the Veteran any clarifying VA 
medical examinations.  Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a 
decision on a claim, where the evidence 
of record, taking into consideration all 
information and lay or medical evidence 
[including statements of the claimant]; 
contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and indicates that the 
disability or symptoms may be associated 
with the claimant's active military, 
naval, or air service; but does not 
contain sufficient medical evidence for 
the [VA] to make a decision on the 
claim.").

If any such action does not resolve the 
claim in the Veteran's favor, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  

	
	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


